Citation Nr: 0508435	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks service connection for hypertension, to 
include as secondary to his service-connected diabetes 
mellitus type II.  He asserts that his hypertension is 
related to his service-connected disability, as the 
hypertension was diagnosed subsequent to his service-
connected diabetes.

The veteran's service medical records do not reveal any 
notations of high blood pressure, nor diagnosis of or 
treatment for hypertension.  A May 1968 pre-induction 
examination revealed normal findings for both the heart and 
vascular system.  A blood pressure reading was 130/70.  An 
electrocardiogram was conducted on suspicion of a heart 
murmur, but the result was normal.  The veteran was deemed 
fit for military service.  In November 1970, a examination of 
the veteran was conducted upon release from active duty 
service.  The clinical evaluation noted normal findings for 
both the heart and vascular system.  A blood pressure reading 
was 120/84.

An August 1998 private medical examination revealed a 
diagnosis of diabetes mellitus type II, and a history of 
labile elevation in blood pressure.  At that time, the 
veteran's blood pressure was recorded as 135/85.

The Board notes that the veteran was originally scheduled for 
a September 2002 VA hypertension examination.  This 
examination was cancelled by the RO the same month due to 
"adequate medical evidence."

A VA diabetes mellitus examination was conducted in September 
2002.  The examiner stated that the veteran's claims file was 
unavailable for review.  A blood pressure reading was 140/90.  
The examiner states a diagnosis of diabetes mellitus type II, 
but does not make a diagnosis of or other reference to 
hypertension.

A February 2003 letter from the veteran's private physician 
confirmed the veteran's diabetes mellitus type II diagnosis.  
The examiner also listed various medications the veteran had 
been prescribed to help control his blood pressure and other 
physical concerns, in light of his diabetes diagnosis.

A May 2003 letter from the veteran's private physician stated 
that the veteran had been seen in the physician's practice 
since 1994.  It further noted that diabetes mellitus was 
diagnosed in 1998, and was subsequently diagnosed, which had 
required aggressive treatment in light of the veteran's 
diabetes.  He did not state a specific date for the 
hypertension diagnosis.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); see Allen v. Brown, 7 Vet. App. 439 (1995).

The Board remands this claim in part, to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The VCAA requires that when a veteran seeks service 
connection, the RO must notify the veteran by letter of the 
specific criteria necessary for a grant of service 
connection.  Service connection can be, depending on the 
disability claimed, on a direct, presumptive, or secondary 
basis.  The RO sent letters in July 2002 and October 2003 
notifying the veteran of the criteria for direct and 
presumptive service connection, but did not state the 
criteria for secondary service connection.  As such, this 
indicates that VA did not notify the veteran of the specific 
criteria in 38 C.F.R. § 3.310(a) required for a grant of 
service connection on a secondary basis.  Therefore, the 
Board finds that VCAA duty to notify regulations have not 
been met in full.

Although there are private medical records regarding the 
veteran's hypertension and diabetes, to include notations of 
blood pressure readings, there is no evidence of the initial 
medical diagnosis of hypertension associated with the claims 
file.  These records, as well as all others relevant to the 
veteran's treatment by his private physician for 
hypertension, should be obtained.  The indication that VA did 
not receive medical evidence pertinent to the veteran's claim 
necessitates that the Board finds that VCAA duty to assist 
regulations have not been met in full.

The private medical records do not provide a medical opinion 
as to the etiology of the veteran's hypertension, nor an 
opinion as to whether the veteran's hypertension may have 
been aggravated by his service-connected diabetes mellitus, 
type II.  The United States Court of Veterans Appeals (Court) 
has held that "[w]here, as here, the record before the 
[Board] was clearly inadequate, remand . . . is required."  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Although the 
veteran was afforded a VA examination in conjunction with his 
claim for entitlement to service connection for hypertension, 
to include as secondary to diabetes mellitus, the Board does 
not find this examination to be adequate for appellate 
purposes.  It appears that the veteran's medical records were 
not available for review.  As such, all available evidence 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board therefore concludes that an additional 
VA examination is needed to provide an accurate picture and 
history, and the etiology of any hypertension found.  
38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this appeal is hereby remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue 
of service connection for hypertension, 
to include as secondary to service-
connected diabetes mellitus.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  Specifically, this action must 
include notifying the veteran of the 
criteria for secondary service 
connection with regard to the issue on 
appeal.

2.  After securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
Specifically, these must include the 
treatment records of the veteran by Dr. 
Coss from 1988 to the present.  All 
information obtained should be made 
part of the file.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  
Following a review of the service and 
postservice medical records, the 
examiner must provide an opinion as to 
whether any hypertension found is 
related to his military service.  The 
examiner must also state whether any 
diagnosed hypertension is due to or 
aggravated by any service-connected 
disorder, to include diabetes mellitus 
type II.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot provide the opinions 
requested without resort to 
speculation, then the report should so 
state.  The report prepared should be 
typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The RO should then readjudicate the 
claim for entitlement to service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus type II.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


